Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hoffman (U.S. 2016/0059056).
Regarding claim 1, Hoffman teaches an article (100), comprising: a body (housing 102); a plurality of channels (channels defined by tube 304, as seen in Fig 3, the tube has a plurality of segments, which are considered a plurality of channels) integrated in the body (the channels are integrated in the body by way of retainers 306); an inlet (defined by point 310) fluidically coupled to at least one of the channels (as seen in Fig 3); and pressurized fire suppressant in at least one of the channels (as disclosed in Par 0021 and 0023, a fire suppressant is sealed in the pressure tube). 
Regarding the article being made by an additive manufacturing process, Examiner notes that determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113). Therefore, the process of making the article does not have any patentable weight, since Hoffman teaches all the structure of the claimed article. Nonetheless, it would be obvious to make the article through an additive manufacturing process in order to make use of its advantages, such as simplicity in making, to make the article with less separate and distinct parts, and to make a more detailed article.   
Regarding claim 2, Hoffman teaches the article of claim 1, wherein the inlet is fluidically coupled to a reservoir comprising the fire suppressant (as disclosed in Par 0023 the channel is pressurized with a fire suppressant, it is therefore implied that the suppressant came from an external reservoir that was connected to the inlet of the channel in order to fill it and pressurize it with said suppressant). Examiner notes that the claims are directed to an article, and based on disclosure, the reservoir is not an actual part of the article itself. Instead, the article is filled with fire suppressant that comes from a reservoir. Therefore, the reservoir does not have any patentable weight, since it is not a part of the claimed article.   
Regarding claim 3, Hoffman teaches the article of claim 1, further comprising an outlet (defined by end 308, as seen in Fig 3) fluidically coupled to the inlet, wherein the pressurized fire suppressant is moved through the inlet and the outlet (the suppressant fills the tube from inlet 310 to outlet 308).  
Regarding claim 5, Hoffman teaches the article of claim 3, wherein the outlet is open to atmosphere (as seen in Figs 1-5, the article has an open end; therefore the outlet is open to the atmosphere).  
Regarding claim 6, Hoffman teaches the article of claim 1, wherein the body comprises a thermoplastic material (as disclosed in Par 0017 the body 102 is a plastic or polymer; it is known that a plastic becomes malleable with heat and rigid when cool; thus reading on the “thermoplastic” limitation).  
Regarding claim 7, Hoffman teaches the article of claim 1, wherein the inlet comprises an aperture in a plate that is affixed to the body (aperture of inlet 310 is defined on a plate 106 defined by cover 110, as seen in Fig 3).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (U.S. 2016/0059056) in view of Bennett (U.S. 6,161,624).
Regarding claim 4, Hoffman teaches the article of claim 3. However, Hoffman does not teach the article wherein the outlet is fluidically coupled to a reservoir via a return line, the reservoir comprising the fire suppressant. Examiner notes that the claims are directed to an article, and based on disclosure, the reservoir and return line are not part of the article itself. Instead, the article is filled with fire suppressant that comes from a reservoir. Therefore, the reservoir and return line do not have any patentable weight, since they are not a part of the claimed article.   
Nonetheless, Bennett teaches a liner fire extinguisher wherein a reservoir (15) fluidically couples both an inlet and an outlet of a channel, i.e. it includes a return line (14) to circulate fire suppressant around the entirety of the channel (as seen in Fig 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoffman to incorporate the teachings of Bennett to provide a return line in order to circulate the fire suppressant back to the reservoir. This way an even distribution of fire suppressant and internal pressure is assured throughout the channel. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burkett (U.S. 2014/0209331).
Regarding claim 1, Burkett teaches an article (801), comprising: a body (805); a channel (channel which is defined by delivery system 821, as seen in Fig 8) integrated in the body (the channels are inside the article, i.e. they are integrated); an inlet (defined by inlet of delivery system 821 which connects to tank 811, as seen in Fig 8) fluidically coupled to the channel (as seen in Fig 8); and pressurized fire suppressant in at least one of the channels (fire suppressant is delivered from reservoir 811 to the channel).  
However, Burkett does not teach the article made out of an additive manufacturing process; and wherein the article has a plurality of channels. 
Regarding a plurality of channels, it would have been obvious to one having ordinary skill in the art at the time the invention was made to implement a plurality of channels in the article, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04 VI B). One of ordinary skill in the art would modify Burkett in order to add more channels in order to cover more areas of the article, or to place them is strategic locations, which would improve the efficiency of the device.
Regarding the article being made by an additive manufacturing process, Examiner notes that determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113). Therefore, the process of making the article does not have any patentable weight, since Burkett teaches all the structure of the claimed article. Nonetheless, it would be obvious to make the article through an additive manufacturing process in order to make use of its advantages, such as simplicity in making, to make the article with less separate and distinct parts, and to make a more detailed article.   
Regarding claim 2, Burkett teaches the article of claim 1, wherein the inlet is fluidically coupled to a reservoir (811) comprising the fire suppressant (as disclosed in par 0044).  
Regarding claim 3, Burkett teaches the article of claim 1, further comprising an outlet (outlet defined by 501, 603; Note that Par 0044 discloses that the delivery system 821 may include the features of other embodiments, such as the nozzles 501 or 603) fluidically coupled to the inlet (as seen in Figs 5, 6 and 8, the inlet of the channel communicates with its respective outlet), wherein the pressurized fire suppressant is moved through the inlet and the outlet (the suppressant in reservoir 811 is moved through the inlet and the outlet).  
Regarding claim 5, Burkett teaches the article of claim 3, wherein the outlet is open to atmosphere (as seen in Fig 6 or 8, the outlet is open to atmosphere; in the case of Fig 6, the outlet is manipulated to spray fire suppressant out into the atmosphere).  
Regarding claim 6, Burkett teaches the article of claim 1, wherein the body comprises a thermoplastic material (article 801 may be constructed of vinyl, as disclosed in Par 0044; vinyl is thermoplastic in nature).  
Regarding claim 7, Burkett teaches the article of claim 1, wherein the inlet comprises an aperture (aperture of inlet) in a plate that is affixed to the body (plate defined by wall that separates 811 from inner box 807; wherein the plate is affixed to the body and defines the inlet and its aperture).

Regarding claim 16, Burkett teaches an article (801), comprising: a body (805); a channel (channel which is defined by delivery system 821, as seen in Fig 8) integrated in the body (the channels are inside the article, i.e. they are integrated); and an inlet (defined by inlet of delivery system 821 which connects to tank 811, as seen in Fig 8), wherein the inlet is fluidically coupled to the channel (as seen in Fig 8), and each inlet of the plurality of inlets is fluidically coupled to a reservoir (811) comprising fire suppressant (as disclosed in Par 0044).  
However, Burkett does not teach the article made by an additive manufacturing process; and wherein the article includes a plurality if channels and a plurality of inlets; wherein each inlet of the plurality of inlets is fluidically coupled to at least one of the channels 
Regarding a plurality of channels and inlets, it would have been obvious to one having ordinary skill in the art at the time the invention was made to implement a plurality of channels, and corresponding inlets, in the article, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04 VI B). One of ordinary skill in the art would modify Burkett in order to add more channels in order to cover more areas of the article, or to place them is strategic locations, which would improve the efficiency of the device.
Regarding the article being made by an additive manufacturing process, Examiner notes that determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113). Therefore, the process of making the article does not have any patentable weight, since Burkett teaches all the structure of the claimed article. Nonetheless, it would be obvious to make the article through an additive manufacturing process in order to make use of its advantages, such as simplicity in making, to make the article with less separate and distinct parts, and to make a more detailed article.   
Regarding claim 17, Burkett teaches the article of claim 16, further comprising a plurality of outlets (outlets defined by 501, 603; Note that Par 0044 discloses that the delivery system 821 may include the features of other embodiments, such as the nozzles 501 or 603; as modified above, the plurality of channels would each have an outlet) fluidically coupled to the plurality of inlets (as seen in Figs 5, 6 and 8, the inlets of the channels communicate with the respective outlets), wherein the fire suppressant is moved through the plurality of inlets and the plurality of outlets (the suppressant in reservoir 811 is moved through the inlets and the outlets).  
Regarding claim 19, Burkett teaches the article of claim 16, wherein the article comprises a thermoplastic material (article 801 may be constructed of vinyl, as disclosed in Par 0044; vinyl is thermoplastic in nature).  
Regarding claim 20, Burkett teaches the article of claim 16, wherein the fire suppressant is pressurized in the plurality of channels (as modified above, the system would have a plurality of channels that when suppressant is delivered from reservoir 811 to the channels, the channels become pressurized).

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Burkett (U.S. 2014/0209331) in view of Bennett (U.S. 6,161,624).
	Regarding claim 4, Burkett teaches the article of claim 3, wherein a reservoir (811) comprising the fire suppressant (as disclosed in Par 0044). However, Burkett does not teach the outlet being fluidically coupled to a reservoir via a return line.  
Bennett teaches a liner fire extinguisher wherein a reservoir (15) fluidically couples both an inlet and an outlet of a channel, i.e. it includes a return line (14) to circulate fire suppressant around the entirety of the channel (as seen in Fig 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burkett to incorporate the teachings of Bennett to provide a return line in order to circulate the fire suppressant back to the reservoir. This way an even distribution of fire suppressant and internal pressure is assured throughout the channel. 
Regarding claim 18, Burkett teaches the article of claim 17. However, Burkett does not teach the article wherein each of the plurality of outlets is fluidically coupled to the reservoir via a respective return line.  
Bennett teaches a liner fire extinguisher wherein a reservoir (15) fluidically couples both an inlet and an outlet of a channel, i.e. it includes a return line (14) to circulate fire suppressant around the entirety of the channel (as seen in Fig 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burkett to incorporate the teachings of Bennett to provide a return line in order to circulate the fire suppressant back to the reservoir. This way an even distribution of fire suppressant and internal pressure is assured throughout the channel. As modified by claim 16, each channel of the plurality of channels would have their outlets connected to their own return line. 

Claims 8-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Burkett (U.S. 2014/0209331) in view of Briscoe et al (U.S. 2017/0326391).
Regarding claim 8, Burkett teaches a method of mitigating fire risk in an article (801), the method comprising: fluidically coupling an inlet (defined by inlet of delivery system 821 which connects to tank 811, as seen in Fig 8) of the article to a reservoir (tank 811) comprising fire suppressant (as disclosed in Par 0044), the inlet fluidically coupled to at least one channel (channel which is defined by delivery system 821, as seen in Fig 8) integrated in a body of the article (the channels are inside the article, i.e. they are integrated); and delivering the fire suppressant via the inlet to the at least one channel (fire suppressant inside reservoir 811 is delivered through the inlet to the channels).  
However, Burkett does not teach the article being made out of an additive manufacturing process; and wherein the article includes a plurality of channels. 
Regarding “a plurality of channels”, it would have been obvious to one having ordinary skill in the art at the time the invention was made to implement a plurality of channels in the article, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04 VI B). One of ordinary skill in the art would modify Burkett in order to add more channels in order to cover more areas of the article, or to place them is strategic locations, which would improve the efficiency of the device. 
Briscoe teaches a fire suppression system wherein the body of the system is made by an additive manufacturing process (as disclosed in Par 0008). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burkett to incorporate the teachings of Briscoe to provide the article made out of an additive manufacturing process in order to enhance simplicity, improve reliability and to reduce the number of total parts to make up the article (as disclosed in Par 0008 of Briscoe). 
Regarding claim 9, Burkett and Briscoe teach the method of claim 8, further comprising fluidically coupling a plurality of inlets of the article to the reservoir, each of the plurality of inlets fluidically coupled to at least one channel of the plurality of channels (as modified above, the reservoir would connect to a plurality of inlets of the plurality of channels).  
Regarding claim 10, Burkett and Briscoe teach the method of claim 8, wherein delivering the fire suppressant comprises circulating the fire suppressant through the at least one channel and the reservoir (fire suppressant is delivered from reservoir 811 to the at least one channel of 821, as seen in Fig 8).  
Regarding claim 11, Burkett and Briscoe teach the method of claim 8, wherein delivering the fire suppressant comprises pressurizing the fire suppressant within the at least one channel (when reservoir 811 delivers suppressant to the channel of system 821, the channel is then pressurized).  
Regarding claim 12, Burkett and Briscoe teach the method of claim 8, further comprising providing an outlet (defined by 501, 603; Note that Par 0044 discloses that the delivery system 821 may include the features of other embodiments, such as the nozzles 501 or 603) that is fluidically coupled to the inlet via the at least one channel (inlet and outlet are fluidically coupled via the channel, see Figs 5, 6 and 8).  
Regarding claim 14, Burkett and Briscoe teach the method of claim 12, wherein the outlet is open to atmosphere (as seen in Fig 6 or 8, the outlet is open to atmosphere; in the case of Fig 6, the outlet is manipulated to spray fire suppressant out into the atmosphere).  
Regarding claim 15, Burkett and Briscoe teach the method of claim 8, further comprising delivering the fire suppressant to each of the plurality of channels (as modified in claim 8, the suppressant is delivered to all channels).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Burkett (U.S. 2014/0209331) in view of Briscoe et al (U.S. 2017/0326391); further in view of Bennett (U.S. 6,161,624).
Regarding claim 13, Burkett and Briscoe teach the method of claim 12. However, they fail to disclose the method further comprising fluidically coupling the outlet to the reservoir via a return line.  
Bennett teaches a liner fire extinguisher wherein a reservoir (15) fluidically couples both an inlet and an outlet of a channel, i.e. it includes a return line (14) to circulate fire suppressant around the entirety of the channel (as seen in Fig 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burkett to incorporate the teachings of Bennett to provide a return line in order to circulate the fire suppressant back to the reservoir. This way an even distribution of fire suppressant and internal pressure is assured throughout the channel. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752
/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752